                           Case 2:19-cv-00233-WBS-KJN Document 69 Filed 03/01/21 Page 1 of 3


                       1   Gregory R. Aker (SBN 104171)
                           E-mail: gaker@bwslaw.com
                       2   Gregory B. Thomas (SBN 239870)
                           E-mail: gthomas@bwslaw.com
                       3   Michael A. Slater (SBN 318899)
                           E-mail: mslater@bwslaw.com
                       4   BURKE, WILLIAMS & SORENSEN, LLP
                           1901 Harrison Street, Suite 900
                       5   Oakland, CA 94612-3501
                           Tel: 510.273.8780 Fax: 510.839.9104
                       6
                           Attorneys for Defendants COUNTY OF SAN
                       7   JOAQUIN, STEVEN BAXTER, MATTHEW
                           FELBER, CHUE VANG, JASON ROHDENBURG
                       8   and BARBARA GOEMAN (collectively “SAN
                           JOAQUIN COUNTY DEFENDANTS”)
                       9
                                                            UNITED STATES DISTRICT COURT
                   10
                                                        EASTERN DISTRICT OF CALIFORNIA
                   11

                   12 CINDY M. ALEJANDRE; and DAVID                         Case No. 2:19-cv-00233-WBS-KJN
                      GONZALEZ II as Co-Successors-in-Interest
                   13 to Decedent David Gonzalez III,                       STIPULATION RESETTING CLOSE OF
                                                                            EXPERT DISCOVERY; ORDER
                   14
                                              Plaintiffs,                   ___________________________________
                   15

                   16      v.
                                                                            Complaint Filed: February 7, 2019
                   17      COUNTY OF SAN JOAQUIN, a
                           municipal corporation; STEVEN                    Trial Date:       July 7, 2021
                   18      BAXTER, individually and in his capacity
                           as a Sheriff’s deputy for the COUNTY OF
                   19      SAN JOAQUIN Sheriff’s Department;
                           MATTHEW FELBER, individually and in
                   20      his capacity as a Sheriff’s deputy for the
                           COUNTY OF SAN JOAQUIN Sheriff’s
                   21      Department; CHUE VANG, individually
                           and in his capacity as a Sheriff’s deputy for
                   22      the COUNTY OF SAN JOAQUIN
                           Sheriff’s Department; JASON
                   23      ROHDENBURG, individually and in his
                           capacity as a Sheriff’s deputy for the
                   24      COUNTY OF SAN JOAQUIN Sheriff’s
                           Department; BARBARA GOEMAN and
                   25      DOES 1-25, inclusive, individually and in
                           their official capacity as Sheriff’s Deputies
                   26      for the COUNTY OF SAN JOAQUIN
                           Sheriff’s Department,
                   27
                                              Defendants.
                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                       STIPULATION RESETTING CLOSE OF
                                                                           -1-
  ATTO RNEY S AT LAW                                                                                   EXPERT DISCOVERY
      OAKLA ND
                           Case 2:19-cv-00233-WBS-KJN Document 69 Filed 03/01/21 Page 2 of 3


                       1            WHEREAS, on October 27, 2020, this Court set expert disclosures for February 12, 2021;

                       2   set rebuttal expert disclosures for February 26, 2021; and set the close of expert discovery for March

                       3   19, 2021. Dkt. 59.

                       4            WHEREAS, on February 12, 2021, the parties’ exchanged initial expert disclosures;

                       5            WHEREAS, Plaintiffs Cindy Alejandre and David Gonzalez II (collectively, “Plaintiffs”)

                       6   disclosed a total of four (4) experts, including two (2) retained experts, one (1) non-retained expert

                       7   and (1) “rebuttal” expert in their initial expert disclosure;

                       8            WHEREAS, Defendants County of San Joaquin, Jason Rohdenburg, Chue Vang, Barbara

                       9   Goeman, Steven Baxter, Matthew Felber (collectively, the “San Joaquin County Defendants”)

                   10      disclosed a total of eight (8) retained and two (2) non-retained experts;

                   11               WHEREAS, the parties are meeting and conferring to coordinate mutually-agreeable times

                   12      for expert deposition pursuant to Federal Rule of Civil Procedure 26(b)(4)(E)(i);

                   13               WHEREAS, the parties have scheduled some expert depositions, but not all expert

                   14      depositions are presently scheduled and the parties mutually agree that due to time constraints, the

                   15      availability of experts and the availability of counsel, an additional two weeks is necessary to

                   16      schedule all depositions and that an extension of the expert discovery cutoff is therefore warranted;

                   17               WHEREAS, trial in this matter is scheduled for July 7 and this extension of the expert

                   18      discovery cutoff will not affect the trial date or any other litigation date scheduled in this matter.

                   19               STIPULATION

                   20               WHEREFORE, the parties agree, hereby stipulate and respectfully request that the parties’

                   21      expert discovery cutoff, presently set for March 19, 2021, be extended two weeks to April 2, 2021.

                   22               IT IS SO STIPULATED.

                   23

                   24      Dated: February 26, 2021                                BURKE, WILLIAMS & SORENSEN, LLP

                   25
                                                                                   By: /s/ Gregory R. Aker
                   26                                                               Gregory R. Aker

                   27                                                              Attorneys for Defendants COUNTY OF
                                                                                   SAN JOAQUIN, STEVEN BAXTER,
                   28                                                              MATTHEW FELBER, CHUE VANG,
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                          STIPULATION RESETTING CLOSE OF
                           OAK #4844-2363-0557 v1                            -2-
  ATTO RNEY S AT LAW                                                                                      EXPERT DISCOVERY
      OAKLA ND
                           Case 2:19-cv-00233-WBS-KJN Document 69 Filed 03/01/21 Page 3 of 3


                       1                                                             JASON ROHDENBURG and BARBARA
                                                                                     GOEMAN
                       2

                       3   Dated: February 26, 2021                                  LAW OFFICES OF JOHN L. BURRIS
                       4
                                                                                     By: /s/ DeWitt M. Lacy
                       5
                                                                                      Dewitt M. Lacy
                       6
                                                                                     Attorneys for Plaintiffs
                       7                                                             CINDY M. ALEJANDRE and
                                                                                     DAVID GONZALEZ II
                       8
                       9
                                      Under Eastern District of California Civil Local Rule 131(e) (Fed. R. Civ. P. 7), I attest that
                   10
                           I obtained concurrence in the filing of this document from all of the above signatories.
                   11

                   12      Dated: February 26, 2021                                  BURKE, WILLIAMS & SORENSEN, LLP
                   13
                                                                                     By: /s/ Gregory R. Aker
                   14                                                                 Gregory R. Aker
                   15                                                                Attorneys for Defendants COUNTY OF
                                                                                     SAN JOAQUIN, STEVEN BAXTER,
                   16                                                                MATTHEW FELBER, CHUE VANG,
                                                                                     JASON ROHDENBURG and BARBARA
                   17                                                                GOEMAN
                   18

                   19                                                       ORDER
                   20                 PURSUANT TO STIPULATION, IT IS SO ORDERED that the expert discovery
                   21      cutoff deadline presently set for March 19, 2021, is reset to April 2, 2021.
                   22                 IT IS SO ORDERED.
                   23      Dated: March 1, 2021
                   24
                           alej.233
                   25

                   26
                   27

                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                            STIPULATION RESETTING CLOSE OF
                           OAK #4844-2363-0557 v1                              -3-
  ATTO RNEY S AT LAW                                                                                        EXPERT DISCOVERY
      OAKLA ND
